t c memo united_states tax_court e neal figler petitioner v commissioner of internal revenue respondent docket no 16621-02l filed date e neal figler pro_se john aletta for respondent memorandum opinion wells judge respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in response to the notice_of_determination petitioner timely filed a petition pursuant to sec_6330 the issue we must decide is whether respondent may proceed with the collection of petitioner’s tax_liabilities in issue all section references are to the internal_revenue_code as amended background at the time of filing the petition in the instant case petitioner resided in madison connecticut petitioner filed his and income_tax returns on october and date respectively during and respondent with petitioner’s knowledge audited petitioner’s tax returns for the and taxable years on date respondent sent petitioner via certified mail a notice_of_deficiency addressed to petitioner at his last_known_address county road madison ct determining petitioner owed income_tax deficiencies of dollar_figure and dollar_figure additions to tax under sec_6651 of dollar_figure and dollar_figure and penalties under sec_6662 of dollar_figure and dollar_figure for taxable years and respectively petitioner did not respond to the notice_of_deficiency by petitioning the tax_court within days from date on date respondent assessed the income_tax deficiencies additions to tax and penalties for the taxable years and reflected in the notice_of_deficiency on the same day respondent’s andover service_center sent petitioner a letter requesting that petitioner pay the assessed deficiencies and additions to tax for the and taxable years on date respondent mailed petitioner irs letter final notice_of_intent_to_levy and notice of your right to a hearing stating that respondent intended to levy upon petitioner’s assets to collect petitioner’s and tax_liabilities on date petitioner filed form request for a due process hearing at the andover internal_revenue_service center in his request petitioner alleged respondent had not sent petitioner a notice_of_deficiency via certified or registered mail before the expiration of the 3-year period of limitations petitioner had not received notice of his rights as required_by_law petitioner had not been given an opportunity to appeal the assessed deficiency and respondent had no proof that petitioner received the notice_of_deficiency on date respondent’s settlement officers charlette jacobi and howard smith held a hearing which petitioner attended at the hearing petitioner claimed that he never received a notice_of_deficiency and that the assessments therefore were not valid petitioner did not submit any documents at the hearing and offered no collection alternatives to respondent for collecting the subject tax_liabilities settlement officer jacobi examined respondent’s computer records and audit files and determined that the assessments of petitioner’s and tax_liabilities were timely and valid settlement officer jacobi also determined that respondent timely and properly mailed the notice_of_deficiency to petitioner at his last_known_address and that petitioner failed to timely petition the tax_court regarding petitioner’s claim that respondent failed to mail petitioner a notice_of_deficiency settlement officer jacobi determined the following petitioner’s and audit files contained a copy of the notice_of_deficiency dated date addressed to petitioner at his last_known_address county road madison ct and stamped certified mail u s postal form_3877 reflected that on date respondent had delivered the notice_of_deficiency to the post office for delivery to petitioner the certified mail number on the notice_of_deficiency and the article number on the form_3877 next to petitioner’s name were the same number and the notice_of_deficiency had not been returned to respondent on date respondent’s appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or the notice set forth the actions taken by settlement officer jacobi addressed the issues raised by petitioner and determined that respondent’s proposed levy action to collect petitioner’s assessed tax_liabilities for the and taxable years should be upheld the notice_of_determination also determined that petitioner did not propose any collection alternatives to the proposed levy and respondent was therefore entitled to collect the tax by levying upon petitioner’s assets on date petitioner filed a petition with the tax_court disagreeing with the date notice_of_determination discussion sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before the appeals_office sec_6330 provides that the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed at the hearing the person may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax however only if the person did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner contends that the period of limitations on assessment has expired because respondent did not properly mail the notice_of_deficiency to him within the 3-year period of limitations petitioner did not receive notice of his rights as required_by_law and petitioner was not given an opportunity to appeal the assessed deficiencies at the outset we note that sec_6212 does not require actual receipt by a taxpayer of the notice_of_deficiency we have held that form_3877 is direct evidence of both the fact and the date of mailing see 89_tc_321 n stating that form_3877 is often the only direct evidence of mailing a notice_of_deficiency in the absence of contrary evidence form_3877 is sufficient to establish that the notice was properly sent to the taxpayer sec_6212 provides if the secretary determines that there is a deficiency in respect of any_tax he is authorized to send notice of such deficiency to the taxpayer by certified or registered mail a notice of a deficiency in respect of a tax imposed if mailed to the taxpayer at his last_known_address shall be sufficient sec_6212 emphasis added pursuant to sec_6212 a notice_of_deficiency sent by certified mail to the taxpayer at his last_known_address is valid and sufficient whether or not it is actually received 530_f2d_781 8th cir 724_f2d_808 9th cir united_states v ahrens f 2d 8th cir 60_tc_522 affd per curiam 499_f2d_550 2d cir moreover there is a strong presumption in the law that a properly addressed letter will be delivered or offered for delivery to the addressee 75_tc_318 affd without published opinion 673_f2d_1332 7th cir see also sego v commissioner supra pincite holding that in the absence of clear evidence to the contrary the presumptions of official regularity and of delivery justify the conclusion that the statutory notice was sent and that attempts to deliver were made in the manner contended by respondent the effect of proper mailing is to place the risk of nondelivery on the taxpayer trimble v commissioner tcmemo_1989_419 barrash v commissioner tcmemo_1987_592 affd 862_f2d_872 5th cir petitioner contends that he never received the notice_of_deficiency and that respondent has no proof that petitioner received a notice_of_deficiency the notice_of_deficiency is dated date and is addressed to e neal figler pincite county road madison ct the form_3877 bears that name and address is initialed by pam butler respondent’s notice of petitioner did not dispute that this address was his last_known_address deficiency clerk and is stamped by the u s postal service date at trial pam butler respondent’s clerk who delivered the notice_of_deficiency to the post office corroborated the information on the form_3877 the information was also corroborated by john bohan respondent’s revenue_agent reviewer with years of experience in issuing notices of deficiency and dwight davies a postal service employee with years of experience in handling certified mail and forms they testified that certified mail would be returned to respondent if it was not received by the addressee diana calverley respondent’s revenue_agent also testified that on a previous occasion petitioner had refused to accept certified mail from respondent that occasion related to an irs summons that had been issued to petitioner’s bank for matters concerning the taxable years involved in the instant case a copy of which respondent had mailed to petitioner via certified mail return receipt requested at his last_known_address ie county road madison ct petitioner was aware that he was being audited at the time of the summons and failed to claim the copy mailed to him eventually the copy of the summons and the envelope containing it were returned to respondent with an indication on the envelope that the post office had notified petitioner three times of the attempt to deliver the item but that petitioner failed to claim it petitioner struggles to convince us by raising meritless arguments that respondent did not properly mail and petitioner did not receive the notice_of_deficiency petitioner argues among other things that there could have been a mistake because pam butler respondent’s clerk who mailed the notice_of_deficiency did not place a check mark next to each name on form_3877 despite testimony from john bohan and pam butler that the notice_of_deficiency and the mailing labels were double checked before the form_3877 was generated and from dwight davies that the post office checks the article numbers on the pieces of certified mail against the article numbers listed on form_3877 petitioner also argues that respondent’s settlement officers deliberately withheld refused to look for or destroyed exculpatory evidence because they were afraid of losing their jobs and perjured themselves to cover up that fact specifically petitioner asserts that respondent’s settlement officers did not obtain evidence of a certified mail signed receipt we find petitioner’s arguments lacking in merit other than his self-serving testimony that he never received the notice_of_deficiency petitioner has not produced sufficient credible_evidence to overcome the strong presumption of proper mailing and delivery in the instant case see sego v commissioner supra pincite see also zenco engg corp v commissioner supra pincite stating tax cases could all become farcical swearing contests with impermissibly high rewards for false testimony if we awarded unconditional relief to every taxpayer who was willing to testify that he had not received the notice_of_deficiency petitioner’s testimony in the instant case was unreliable and improbable we also take note of respondent’s evidence that in a divorce proceeding in a superior court in new haven connecticut the court determined that petitioner’s testimony was consistently not worthy of belief that he was not truthful about his income and that he lied about his income and personal expenses the preponderance_of_the_evidence shows that the statutory_notice_of_deficiency was duly mailed to petitioner at his last_known_address and that petitioner failed to petition this court within days of the mailing of the notice_of_deficiency as required by sec_6213 even if we were to conclude that petitioner did not receive a notice_of_deficiency or otherwise did not have an opportunity to dispute the underlying tax_liabilities as provided by sec_6330 we would hold on the basis of the evidence in the record that respondent properly mailed the notice_of_deficiency to petitioner for purposes of sec_6212 and that the period of limitations had not run on the assessment of the liabilities in issue pursuant to sec_6503 the period of limitations on assessment is suspended during the 90-day period following the mailing of a notice_of_deficiency until the decision of the tax_court becomes final if the taxpayer petitions the tax_court during the 90-day period and for days thereafter petitioner filed his and federal_income_tax returns on oct and date respectively on date respondent continued the record establishes that the appeals_office properly verified that all applicable laws and administrative procedures were followed settlement officer jacobi had no prior involvement with respect to the unpaid tax_liabilities before the sec_6330 hearing settlement officer jacobi determined that the assessments were both timely and valid by examining respondent’s computerized records and audit files petitioner’s and tax returns a copy of the notice_of_deficiency mailed to petitioner and form_3877 showing the date the notice_of_deficiency was mailed to petitioner at his last_known_address settlement officer jacobi also determined that petitioner had received notice of his rights as a taxpayer through various irs publications sent with the notice_of_deficiency including irs publication sec_1 and irs notice listing the name and phone number of the local taxpayer_advocate_service office and that petitioner failed to timely petition the tax_court to contest the notice_of_deficiency finally petitioner did not continued properly mailed a notice_of_deficiency to petitioner at his last_known_address petitioner failed to petition the tax_court within days as required by sec_6213 on date respondent assessed against petitioner the income_tax deficiencies additions to tax and penalties for the taxable years and reflected in the notice_of_deficiency mailed to petitioner on date because the limitations_period under sec_6503 was tolled respondent assessed the liabilities well within the limitations_period offer any collection alternatives accordingly we find no abuse_of_discretion in respondent’s determination we have considered all of petitioner’s arguments and to the extent that we have not addressed them in this opinion we conclude they are without merit to reflect the foregoing decision will be entered for respondent
